PER, CURIAM.
It appears from the record and from the charge of the court that evidence of the usable value of the automobile during the time it was being repaired was admitted and; submitted to the jury." The court distinctly charged the jury that, if they believed this testimony, such usable value was a proper element of damage. Under the circumstances, therefore, the question as to whether one may recover the usable value of an article damaged, when that article is used solely for pleasure, is not presented for decision. The testimony as, to usable value was necessarily given by experts, which- testimony the jury might wholly disregard, and which from their verdict they evidently did disregard.
The judgment should be affirmed, with costs.